Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 9 is the inclusion of the limitation, "sending, by a network device, n pieces of configuration information carrying N resource allocation parameter sets to a first Mobile Station (MS), wherein each piece of configuration information carries one N resource allocation parameter set, and the resource parameter set is used for periodic resource scheduling, and n equals to N and N is no less than 2; receiving, by the network device, a first indication information sent by the first MS, wherein the first indication information is used to indicate a service type of a first service that is to be transmitted; sending, by the network device, a second indication information to the first MS according to the first indication information, wherein the second indication information is used to indicate a first resource; and determining, by the network device, a first resource allocation parameter set used to transmit the first service through the first resource, wherein first resource allocation parameter set is one of the N resource allocation parameter sets, and the first resource allocation parameter set is related to the service type of the first service" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 9.
Jitsukawa (US 2016/0094372) discloses “In the SPS, the radio resource is not only allocated dynamically each time as in the dynamic scheduling, but the radio resource is also allocated in a semi-persistent, periodic manner using one piece of DC” (¶ [0046]).
Luo et al. (US 2018/0160418) discloses “A base station transmits SPS resource information via a broadcast message or RRC dedicated signaling, the SPS resource information” (¶ [0275), “when the UE satisfies a condition, an SPS activation request is reported” (¶ [0278]), “the step that resource request information reported by the UE for specific service data is received includes: resource request information reported by the UE for specific service data is received when a resource activation condition is satisfied” (¶¶ [0039][0040], “After receiving the SPS resource activation request reported by the UE, the base station transmits activation response information” (¶ [0280]).
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-8 and 10-16 depending on claims 1 and 9 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466